Case 20-18381-ABA             Doc 166      Filed 12/02/20 Entered 12/02/20 13:07:35                       Desc Main
                                          Document      Page 1 of 6



                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF NEW JERSEY

                                                                                    20-18381
 In Re:                                                              Case No.:        16-14328-ABA
                                                                                      xxxxxxx

 Charles Eric Kern,                                                  Chapter:          12

                              Debtor.                                Hearing Date: November 12, 2020

                                                     OPINION

          Before the court is the Motion to Object to Claims of Parke Bank filed by the debtor Charles
 Kern (“Kern”) and the Cross Motion re: Allow Claim of Parke Bank filed by Parke Bank (“Parke”).
 Doc. Nos. 99, 133. Kern seeks disallowance of Parke’s claim pursuant to section 502(b)(9) because
 it was filed after the deadline for filing proofs of claim. Parke does not dispute that its claim was
 filed late but argues that its Motion for Relief from Stay qualifies as an informal proof of claim.
 Parke opposed Kern’s motion, Doc. No. 133, and Kern opposed Parke’s cross motion. Doc. No.
 148. 1 The court, finding that Parke has met all five of the elements set forth by the Third Circuit
 for the allowance of an informal proof of claim, will deny Kern’s motion and grant Parke’s cross
 motion.

                                       JURISDICTION AND VENUE

         This matter before the court is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (B)
 and (O), and the court has jurisdiction pursuant to 28 U.S.C. § 1334, 28 U.S.C. § 157(a) and the
 Standing Order of Reference issued by the United States District Court for the District of New
 Jersey on July 23, 1984, as amended on September 18, 2012, referring all bankruptcy cases to the
 bankruptcy court. The following constitutes this court’s findings of fact and conclusions of law as
 required by Federal Rule of Bankruptcy Procedure 7052.

                                         PROCEDURAL HISTORY

         This matter is before the court on Kern’s Motion to Object to Claims of Parke and Parke’s
 Cross Motion re: Allow Claim of Parke Bank. Doc. Nos. 99, 133. Supplemental pleadings and
 responses were filed in support of the parties’ positions. The court conducted a hearing on the
 Motion and Cross Motion at which time both parties, through their counsel, appeared and made
 arguments and addressed the court’s questions. The matters were taken under advisement for the
 court to consider the parties’ arguments. The matter is now ripe for disposition.


 1
  Kern opposed Parke’s cross motion on the basis that the failure to file timely did not result from excusable neglect.
 But Parke did not argue that its formal claim should be deemed timely due to excusable neglect. The Third Circuit
 considers this ground separately from the informal proof of claim argument. In re Am. Classic Voyages Co., 405 F.3d
 127, 133 (3d Cir. 2005) (“Even if Hefta's letter to Logan fails to qualify as a timely informal proof of claim, the
 Bankruptcy Court could accept a late claim if the delay resulted from excusable neglect.”). Thus, the court need not
 address the excusable neglect argument.


                                                       Page 1 of 6
Case 20-18381-ABA            Doc 166       Filed 12/02/20 Entered 12/02/20 13:07:35                     Desc Main
                                          Document      Page 2 of 6




                                            FINDINGS OF FACT

      The only relevant facts are that the deadline to file a proof of claim was September 17, 2020,
 and Parke filed its claim on October 9, 2020. Prior to that, Parke filed its Motion for Relief from
 Stay re: Certain Real Property and all Business Assets and Equipment of Debtor on August 7,
 2020. 2 Doc. No. 29. Parke’s Motion for Relief states that it holds a money judgement against Kern,
 Tara Kern and CEK Farms in the amount of $3,261,900. It details what defaulted loans make up
 the money judgment and by what property they were secured. It states that Parke filed UCC-1
 Financing Statements to perfect its personal property liens and recites the UCC’s description of
 property. Parke’s Motion for Relief also states that it holds a judgment in foreclosure in the amount
 of $3,236,900. It asserts that it is in first lien position as to the real properties and junior only to
 creditor Growmark on other security. Finally, Parke seeks relief from the stay as it is not being
 paid on its secured claim, and its secured lien is rapidly depreciating.

     Of note, Parke has been a particularly aggressive creditor in this case. Certainly, Kern, the
 Chapter 12 Trustee, and other creditors have been on notice of Parke’s claim. Kern has
 acknowledged Parke’s security interests and even consented to the amount of the judgment
 prepetition. What is more, Kern’s plan specifically provides for treatment of Parke’s claim.


                                                 DISCUSSION

          The bankruptcy rules require creditors to file a formal proof of claim regardless of whether
 the debtor listed the creditor’s claim in the bankruptcy schedules it filed with the court. Fed. R.
 Bankr. P. 3002(a). However, it is well accepted that bankruptcy courts are guided by principles of
 equity and that they will act to assure that “fraud will not prevail, that substance will not give way
 to form, that technical considerations will not prevent substantial justice from being done.” Pepper
 v. Litton, 308 U.S. 295, 305 (1939). Accordingly, when a creditor fails to file a formal proof of
 claim prior to the bar date, bankruptcy courts sometimes permit a claim to proceed on the theory
 that another document may be deemed an “informal proof of claim.” Am. Classic Voyages Co. v.
 Official Comm. (In re Am. Classic Voyages Co.), 405 F.3d 127 (3d Cir. 2005). “The informal proof
 of claim doctrine permits a bankruptcy court to treat a late formal proof of claim as timely because
 it relates back to a document—the informal proof of claim—filed before the bar date.” Han–Hsien
 Tuan, 2013 WL 5719505, at *5, (D.N.J. Oct. 21, 2013) (J. Martini) (citing Grubb, 169 B.R. 341,
 347 (Bankr. W.D. Pa. 1994)).

         The Third Circuit uses a five-part test to determine whether a document qualifies
         as an informal proof of claim. Am. Classic Voyages Co., 405 F.3d at 130-31.
         Specifically, a document constitutes an informal proof of claim if: (1) it is in
         writing; (2) it contains a demand by the creditor on the estate; (3) it expresses an
         intent to hold the debtor liable for the debt; (4) it is filed with the bankruptcy court;
         and (5) given the facts of the case, it would be equitable to treat the document as a

 2
   In addition, on August 14, 2020, Parke filed its Cross Motion re: Enjoin Use of Cash Collateral and for Accounting
 alleging it is a secured creditor of Kern by virtue of multiple security agreements and mortgages, and Parke has a
 perfected all-asset lien including cash collateral. Doc. 34.

                                                      Page 2 of 6
Case 20-18381-ABA         Doc 166    Filed 12/02/20 Entered 12/02/20 13:07:35              Desc Main
                                    Document      Page 3 of 6



        proof of claim. Id. A document must satisfy each part of this test to qualify as an
        informal proof of claim. Id.; Petrucci, 256 B.R. at 706 (outlining the same five-part
        test).

 In re Roper & Twardowsky, LLC, 15-32878 (SLM), 2017 WL 3311222, at *7–8 (Bankr. D.N.J.
 July 5, 2017) (J. Meisel).

         An informal proof of claim must include the same substantive elements as a formal proof
 of claim. Id. (citing Am. Classic Voyages Co., 405 F.3d at 131). It must put the debtor on notice of
 the creditor’s demand and to the existence, nature and amount of the claim. Id.

         Judge Stripp in In re Petrucci, 256 B.R. 704 (Bankr. D.N.J. 2001), held that a
 nondischargeability complaint was a valid informal proof of claim, finding regarding the fifth
 element that allowance was equitable where there was no prejudice to administration other than
 one evidentiary issue that was easily solved. Id., at 707. The trustee there offered no evidence of
 any detrimental reliance by other creditors on receiving a particular percentage dividend. Id. Denial
 of the claim would result in a windfall to those creditors. Id.

         In In re Roper & Twardowsky, LLC, supra, Judge Meisel determined that two of a
 creditor’s counterclaims constituted an informal proof of claim. In so determining whether this
 was equitable, she weighed the facts that denial of the claim could provide a windfall to the other
 unsecured creditors, that the creditor timely filed a claim based on another counterclaim but failed
 to do so on the subject two, and that the creditor was a law firm. Regarding the latter, Judge Meisel
 stated:

        Bendit’s identity and the actions it took in this case weigh against Bendit’s request
        to recognize an informal proof of claim. As a law firm, Bendit’s level of
        sophistication goes without saying. Further, no other creditor rivals Bendit’s
        involvement in this case.

 In re Roper & Twardowsky, LLC, 2017 WL 3311222, at *11. But she continued:

        Yet, the Amended Claim Objectors were all on notice of Counterclaims Two and
        Three from the beginning of the bankruptcy proceeding and before it. The
        Counterclaims are not breaking news.

 Id.

          Finally, in In re Am. Classic Voyages Co., 405 F.3d 127 (3d Cir. 2005), the Third Circuit
 affirmed denial of allowance of an informal proof of claim where the creditor sought to have a
 letter sent to the claims agent for the debtor deemed a proof of claim. The court explained that the
 distinction between formal and informal proofs of claim refers only to their form, not substance.
 Id., at 132. Because the letter did not contain a demand on the estate—it merely stated that the
 creditor had a claim, asked for a proof of claim form, and inquired as to insurance coverage—it
 failed the second prong of the test for an informal proof of claim. Id., at 129, 132.



                                               Page 3 of 6
Case 20-18381-ABA          Doc 166     Filed 12/02/20 Entered 12/02/20 13:07:35                 Desc Main
                                      Document      Page 4 of 6



         Courts outside of the Third Circuit have specifically deemed Motions for Relief as informal
 proofs of claim. See In re Hall, 218 B.R. 275, 277 (Bankr. D.R.I. 1998) (stating that the document
 “alerts the court to the existence, nature and amount of the claim, and makes clear the claimant’s
 intent to hold the debtor liable.”); Matter of Veilleux, 140 B.R. 28, 29 (Bankr. D. Conn. 1992)
 (“Rulings from other circuits are uniform in their holdings that when a
 creditor’s motion for relief from stay contains an indication that the creditor intends to hold the
 debtor liable for an adequately-described claim, such motion may be treated as a document
 evidencing an informal proof of claim.”) (citing cases from the Fifth, Ninth and Eleventh circuits).

        In contrast, denial of treating a Motion for Relief as an informal proof of claim occurred
 where the motion “contain[ed] no explicit intention to hold the bankruptcy estate liable for any
 unsecured claim it might have against the debtor. It request[ed] only that it be permitted to
 foreclose its security interest in the subject real estate. Second, the motion contain[ed] no explicit
 or implicit claim for a right to participate in the distribution of the assets of the estate.” In re Glick,
 136 B.R. 654, 657 (Bankr. W.D. Va. 1991).

         In In re Pernie Bailey Drilling Co., Inc., 105 B.R. 357 (Bankr. W.D. La. 1989), the court
 held that the lift stay motion “merely evidences the Bank’s desire to pursue its legal and equitable
 rights with respect to the security provided by the Debtor. . . . It contains no express or implied
 demand nor any expression of intent to hold the Debtor liable for any unsecured debt.” Id., at 359.

         Similarly, the creditors in In re Mitchell, 82 B.R. 583 (Bankr. W.D. Okla. 1988), did not
 indicate an intent to hold the estate liable: instead, they indicated they wanted the property
 abandoned from the estate for them to pursue outside of the bankruptcy proceeding. Id., at 586.

        These last three cases appear to parse the Third Circuit’s third element more narrowly than
 the Third Circuit has, as the creditors in each did seek to execute against property of the estate. In
 Roper & Twardowsky, LLC, Judge Meisel found that a Notice of Removal that “clearly state[d]
 that Bendit expected its Counterclaims to have ‘a clear and direct impact on property of the estate’
 and affect ‘the liquidation of assets of the estate[,]’” met this third requirement. In re Roper &
 Twardowsky, LLC, at *11.

        In applying the Third Circuit’s test to Parke’s Motion for Relief, the court finds the
 following:

         (1) It is in writing

         Parke’s Motion for Relief is in writing.


         (2) It contains a demand by Parke, the creditor, on the estate

        Parke’s Motion for Relief states that it holds a money judgement against Kern, Tara Kern
 and CEK Farms in the amount of $3,261,900. It details what defaulted loans make up the money
 judgment and by what property they were secured. It states that Parke filed UCC-1 Financing
 Statements to perfect its personal property liens and recites the UCC’s description of property.


                                                  Page 4 of 6
Case 20-18381-ABA              Doc 166       Filed 12/02/20 Entered 12/02/20 13:07:35                         Desc Main
                                            Document      Page 5 of 6



 Parke’s Motion for Relief also states that it holds a judgment in foreclosure in the amount of
 $3,236,900. It asserts that it is in first lien position as to the real properties and junior only to
 creditor Growmark on other security.


          (3) It expresses an intent to hold Kern liable for the debt

         Parke’s Motion for Relief seeks court permission to pursue its rights under applicable non-
 bankruptcy law as to the collateral on its loans, that collateral being property of the estate. Parke
 also argued that the Motion for Relief also described Parke’s efforts to collect rents and proceeds
 prepetition, and that it filed a Motion to Dismiss or Convert the case and an adversary proceeding
 to deny discharge of its debt based on Kern’s fraudulent conduct, 3 making it plain that Parke
 intends to hold Kern liable for the debt, whether secured or unsecured.


          (4) It is filed with the bankruptcy court

          Parke’s Motion for Relief was filed with the court.


          (5) Given the facts of the case, it would be equitable to treat the document as a proof of
 claim

          Here, Parke argues that the totality of the circumstances supports that it would be equitable
 to treat the Motion for Relief as a proof of claim, citing that:

      •    Kern, the trustee and other creditors have been on notice of Parke’s claim;
      •    Kern has acknowledged Parke’s security interests
      •    Kern consented to the amount of the judgment prepetition
      •    Kern filed the bankruptcy case to stop Parke’s attempts to collect on its judgments

         Parke further argues that Kern’s chapter 12 plan does not provide a dollar amount for his
 dividend to unsecured creditors, thus unsecured creditors cannot have relied on receiving a certain
 percentage. It argues that denying its claim would be a windfall to the rest of the unsecured
 creditors since Parke’s deficiency claim could be large. Parke argues that Kern has no substantive
 objection to Parke’s claim since the amounts due were determined in state court prepetition, based
 upon an amount agreed upon by Kern. This is not a surprise claim.

         The court adds that this is not the situation where there is a confirmed plan that relies on
 certain amounts to be paid to creditors, i.e., there is no prejudice to the case’s progress. Allowing
 the Motion for Relief as an informal proof of claim just adds Parke’s deficiency to the unsecured
 pool of creditors.


 3
  Both of these were filed after the proof of claim deadline. The Eleventh Circuit has held that a court can examine
 other documents and actions of a creditor even if they occurred after the deadline to file a proof of claim. In re Charter
 Co., 876 F.2d 861, 864 (11th Cir. 1989).

                                                         Page 5 of 6
Case 20-18381-ABA         Doc 166     Filed 12/02/20 Entered 12/02/20 13:07:35               Desc Main
                                     Document      Page 6 of 6



         On the other hand, if disallowed, Parke will still have its secured claim, but the unsecured
 deficiency would be discharged. Kern only disclosed $25,465 in business-related property and
 $1,500 in farm-related property, Doc. No. 20, p. 10, so there is not much of a pot for Parke to share
 in. And Parke’s attorney, Ms. McDowell, is a well-rated attorney who has been quite active in this
 case.

         Finally, as discussed during the hearing on the motion and cross-motion, Kern’s plan
 specifically provides for the payment of Parke’s claim through cram-down. It is unclear, and
 Kern’s counsel could not explain, how the plan could provide for any treatment of Parke’s claim
 if it was disallowed. Moreover, disallowance for plan treatment purposes and, in turn, payment in
 the bankruptcy case, does not equate to an expungement of the lien against the property. That
 would still have to be addressed through proper and valid challenges, probably in another forum.
 Given these facts, it would be equitable, if not appropriate, to treat the Motion for Relief as a proof
 of claim to be addressed in the case.

         Ultimately, the court believes the balance of equities in the case supports that the Motion
 for Relief be deemed an informal proof of claim, amended by the formal proof of claim later filed.


                                           CONCLUSION

        Parke having met all five of the elements set forth by the Third Circuit for allowing an
 informal proof of claim, the court will deny Kern’s motion and grant Parke’s cross motion.

       Counsel to Parke shall submit the appropriate proposed form of Order consistent with this
 Opinion.


                                    /s/ Andrew B. Altenburg, Jr.
                                   United States Bankruptcy Judge

 Dated: December 2, 2020




                                                Page 6 of 6
